Title: To Thomas Jefferson from Richard Evers Lee, 9 November 1807
From: Lee, Richard Evers,Boush, Robert
To: Jefferson, Thomas


                        
                            Sir
                            
                            Norfolk 9th. November 1807.
                        
                        In conformity to A resolution of the Mayor Recorder, Aldermen & Common Councilmen of the Borough of
                            Norfolk, We have the honor to transmit to you, thr’o Mr Newton our Representative in Congress, A memorial on the Subject
                            of Fortifications for the Port and Harbour of Norfolk.—accompanying the memorial, is a chart or plan of the Course of
                            Elizabeth River, a view of the Harbour of Norfolk, the Strong points of defence are there accurately laid down, and our
                            exposed and Vulnerable Situation, clearly pointed out. We have the most entire confidence, that so far as it depends on
                            you, every exertion will be employed to Secure and protect a place So exposed and important to the interest of the united
                            States. 
                  We have the Honor to be very respectfully your Obed Servts.
                        
                            Richd. E: Lee
                            
                            Ro Boush Presidt.
                            C. Hall
                        
                    